2010 Grants   Exhibit 10.33

THE WESTERN UNION COMPANY
Grant Acceptance Agreement
     Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“LTIP”),                                          (“the Participant”) has been
granted the Performance Grant Award described below. Certain terms and
conditions of the Performance Grant Award are set forth immediately below in
this Grant Acceptance Agreement. Other terms and conditions are set forth in the
Performance Grant Award Agreement which is appended to this Grant Acceptance
Agreement. The Grant Acceptance Agreement and the Performance Grant Award
Agreement are together the “Agreement” which is made and entered into between
The Western Union Company, a Delaware corporation (“the Company”), and the
Participant as of the Grant Date. Capitalized terms not otherwise defined in
this Grant Acceptance Agreement are defined in the LTIP or the Performance Grant
Award Agreement.

     
Grant Date:
  [Insert Date]
 
   
Maximum Award:
  ___% of the pool established through which the Performance Grant Awards will
be funded (the “Performance Grant Funding Pool”)
 
   
Performance Period:
  January 1, 2010 – December 31, 2011
 
   
Performance Grant Funding Pool:
  0.5% of Combined Consolidated Operating Income for fiscal years 2010 and 2011
 
   
Vesting Date:
  December 31, 2012

     The Participant acknowledges receipt of copies of the Performance Grant
Award Agreement, The Western Union Company Severance/Change in Control Policy
(Executive Committee Level) (the “Severance/Change in Control Policy”), The
Western Union Company Clawback Policy (the “Clawback Policy”) and the LTIP
(which are incorporated by reference and made a part hereof) and this Grant
Acceptance Agreement and agrees to abide by all of the terms and conditions of
the Performance Grant Award Agreement, the Severance/Change in Control Policy,
the Clawback Policy and the LTIP.
     In witness whereof, the parties have executed the Agreement as of
                                         ___, 2010.

                          THE WESTERN UNION COMPANY,             a Delaware
corporation    
 
               
 
  By:                          
 
      Name:  
 
   
 
      Title:        
 
               

Agreed and Accepted:

     
 
Participant
    

 



--------------------------------------------------------------------------------



 



2010 Grants  

PERFORMANCE GRANT AWARD AGREEMENT
THE WESTERN UNION COMPANY
2006 LONG-TERM INCENTIVE PLAN
     The Western Union Company, a Delaware corporation (the “Company”), hereby
grants to                                          (the “Participant”) as of
[Insert Date], pursuant to the provisions of The Western Union Company 2006
Long-Term Incentive Plan (the “LTIP”), a Performance Grant Award (the “Award”),
upon and subject to the restrictions, terms and conditions set forth in the LTIP
and below. Capitalized terms not defined herein shall have the meanings
specified in the LTIP.
     1. Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Participant shall accept this Agreement by executing the Grant
Acceptance Agreement and returning it to the Company at such time as shall be
satisfactory to the Company.
     2. Vesting and Forfeiture.
     2.1. Service Vesting Requirement. Subject to the satisfaction of the
performance vesting requirement set forth in the Grant Acceptance Agreement and
subject to the provisions governing the treatment of the Award upon a Change in
Control as set forth in Section 2.2 of the Agreement, the Award shall vest and
become payable pursuant to the terms of the LTIP if the Participant remains in
continuous employment with the Company through the date set forth in the Grant
Acceptance Agreement (the “Vesting Date”). Except as otherwise provided herein,
if the Participant’s employment by the Company terminates prior to the Vesting
Date, the Participant shall forfeit all rights with respect to the Award and the
Award shall be cancelled by the Company.
     2.2. Change in Control. In the event of a Change in Control, the Award
payable to the Participant shall be converted into restricted cash (representing
only a contingent, unfunded and unsecured obligation of the Company)
(“Restricted Cash”) as of the effective date of the Change of Control, such
conversion to be based upon target performance (as established by the Committee
on the Grant Date) if less than 50% of the performance period has elapsed as of
the effective date of the Change in Control, or based upon actual performance
results as determined by the Committee in its sole discretion if 50% or more of
the performance period has elapsed as of the effective date of the Change in
Control. If the Participant’s employment with the Company terminates for an
Eligible Termination Reason (as described in Section 5(b) of the Policy) during
the 24-month period beginning on the effective date of a Change in Control, such
Participant shall receive such Restricted Cash in a lump sum cash payment during
the period beginning on January 1 and ending on March 15 of the calendar year
immediately following the year in which the Participant’s employment terminates.
If the Participant’s employment with the Company does not terminate during the
24-month period beginning on the effective date of a Change in Control, such
Participant shall receive such Restricted Cash payment amount during the period
beginning on January 1 and ending on March 15 of the calendar year immediately
following the year in which the Vesting Date occurs.

 



--------------------------------------------------------------------------------



 



     2.3. Termination by Reasons of Death or Disability. If the Participant’s
employment with the Company terminates by reason of death or Disability, the
Award shall be paid, to the extent earned, based on the actual results at the
end of the Performance Period (as determined by the Committee in its sole
discretion) to the Participant or the Participant’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if the Participant had remained employed
with the Company through the Vesting Date. Notwithstanding anything herein to
the contrary, if a Participant or a Participant’s Beneficiary is entitled to
receive payment of an Award relating to a pending Performance Period pursuant to
this Section 2.3, such Participant or such Participant’s Beneficiary shall
receive such payment in a lump sum cash amount during the period beginning on
January 1 and ending on March 15 of the calendar year immediately after the year
in which the Performance Period ends.
     2.4. Termination by Reason Other Than Voluntary Termination by Participant,
Death, Disability or Cause. If the Participant’s employment with the Company
terminates for any reason, other than voluntary termination by Participant,
death, Disability or for Cause, and Section 2.2 does not apply, the Participant
shall be entitled to a prorated Award. Such prorated Award shall be equal to the
value of the Award at the end of the Performance Period based on the actual
performance results at the end of the Performance Period (as determined by the
Committee in its sole discretion) multiplied by a fraction, the numerator of
which shall equal the number of days such Participant was employed with the
Company during the Performance Period and the denominator of which shall equal
the number of days in the Performance Period. Notwithstanding anything herein to
the contrary, if a Participant is entitled to receive payment of a prorated
Award relating to a pending Performance Period pursuant to this Section 2.4,
such Participant shall receive such payment in a lump sum cash amount during the
period beginning on January 1 and ending on March 15 of the calendar year
immediately following the year in which the Performance Period ends.
     2.5. Termination by Reason of Voluntary Termination or Cause. If the
Participant’s employment with the Company is terminated voluntarily by the
Participant (except for an Eligible Termination Reason described in Section 5(b)
of the Policy) or is terminated by the Company for Cause, the Participant’s
Award that is unvested as of the date of termination, shall be immediately
forfeited.
     3. Payment. Except as specifically provided otherwise in this Agreement, if
the Award has vested in accordance with the terms of this Agreement, the
Participant shall receive, during the period beginning on January 1 and ending
on March 15 of the calendar year immediately following the year in which the
Vesting Date occurs, a lump sum cash payment from the Company in an amount
equal, as determined by the Committee, to the amount of the Award which shall
have vested as of such Vesting Date, subject to the deduction of taxes and other
amounts pursuant to the LTIP, unless the Participant is eligible to and elects
to defer any such Award into The Western Union Company Supplemental Incentive
Savings Plan (“SISP”) by an election made no later than 6 months prior to end of
the performance period. All payments under this Agreement are intended to be
exempt from Section 409A of the Code as “short-term deferrals,” within the
meaning of Treasury regulations promulgated under Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



     4. Committee Discretion. Notwithstanding anything herein to the contrary,
in all cases, the Committee shall have the sole and absolute discretion, taking
into account such factors, including those described in Exhibit A hereto, as the
Committee deems appropriate, to determine the amount of the Award (not to exceed
the maximum award set forth in the Grant Acceptance Agreement) payable to the
Participant or to decide that no payment shall be made.
     5. Withholding. All Awards or payments under this Agreement are subject to
withholding of any federal, state, local or other income, social insurance,
payroll or other tax-related items which may be required to be withheld or paid
in connection with such award. At the election of the Participant, such
withholding obligations may be satisfied through a cash payment to the Company.
     6. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Participant give or be deemed to
give the Participant any right to continued employment by the Company, or any
Subsidiary or Affiliate of the Company.
     7. Nontransferability of Award. The Award and any rights thereunder shall
not be transferable other than by will or the laws of descent and distribution
or pursuant to any beneficiary designation procedures as may be approved by the
Committee for such purpose. Except as permitted by the preceding sentence, the
Award shall not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt by
the Participant to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
     8. Agreement Subject to the LTIP, Severance/Change in Control Policy, and
the Clawback Policy. This Agreement is subject to the provisions of the LTIP,
the Severance/Change in Control Policy and the Clawback Policy and shall be
interpreted in accordance therewith. The Participant hereby acknowledges receipt
of a copy of the LTIP, the Severance/Change in Control Policy and the Clawback
Policy.
     9. Meaning of Certain Terms. As used herein, employment by the Company
shall include employment by a Subsidiary or an Affiliate of the Company.
     10. Administration. The authority to administer and interpret this
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Agreement as it has with respect to the LTIP. Any
interpretation, determination or other action made or taken by the Committee
regarding the LTIP or this Agreement shall be final, binding and conclusive.
     11. Amendment and Termination. The Board or Committee may at any time amend
or terminate the LTIP, provided that, in the absence of consent to the amendment
or termination by the Participant, no such amendment or termination may impair
the rights of the Participant awarded hereunder.
     12. Special 409A Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such

3



--------------------------------------------------------------------------------



 



payment is to be paid on account of the Participant’s separation from service
(within the meaning of section 409A of the Code), if the Participant is a
specified employee (within the meaning of section 409A(a)(2)(B) of the Code),
and if any such payment otherwise is required to be made prior to the first day
of the seventh month following the Participant’s separation from service, such
payment shall be delayed until the first day of the seventh month following the
Participant’s separation from service. To the extent that any payments or
benefits under this Agreement are subject to section 409A of the Code and are
paid or provided on account of the Participant’s termination of employment, the
determination as to whether the Participant has had a termination of employment
(or separation from service) shall be made in accordance with section 409A and
the guidance issued thereunder.
     13. Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the conflicts of laws principles.
     14. Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than 6 months after the date of the employment
action that is the subject of the action, claim or lawsuit. The Participant
voluntarily waives any statute of limitations to the contrary.
     15. Clawback Policy. Notwithstanding any provision of this Agreement to the
contrary, if the Board determines that any Incentive Compensation (as defined in
the Company’s Clawback Policy) received by or paid to the Participant resulted
from any financial result or performance metric that was impacted by the
Participant’s misconduct or fraud and that compensation should be recovered from
the Participant (such amount being recovered, the “Clawbacked Compensation”),
then upon such determination, the Board may recover such Clawbacked Compensation
by (a) cancelling all or any portion of the Award (the “Clawbacked Portion”)
and, in such case, the Participant shall cease to be entitled to receive the
Clawbacked Portion of the Award and the Clawbacked Portion of the Award shall
automatically and without further action of the Company be cancelled,
(b) requiring the Participant to repay to the Company any portion of the
Clawbacked Portion of the Award the Participant has already received or (c) any
combination of the remedies set forth in clauses (a) or (b). The foregoing
remedies are in addition to and separate from any other relief available to the
Company due to the Participant’s misconduct or fraud. Any determination by the
Board with respect to the foregoing shall be final, conclusive and binding upon
the Participant and all persons claiming through the Participant.

4



--------------------------------------------------------------------------------



 



EXHIBIT A

5